         Case 17-82604             Doc 26     Filed 02/12/19 Entered 02/12/19 11:25:54                                   Desc Main
                                               Document     Page 1 of 12
                                           UNITED STATES BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF ILLINOIS
                                                    WESTERN DIVISION

              In re: OGOREK, MARCIN                                                             § Case No. 17-82604-TML
                                                                                                §
                                                                                                §
         Debtor(s)                                                                              §

                                           TRUSTEE'S FINAL REPORT (TFR)

                The undersigned trustee hereby makes this Final Report and states as follows:

               1. A petition under Chapter 7 of the United States Bankruptcy Code
       was filed on October 31, 2017. The undersigned trustee was appointed on January 10, 2018.

                 2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                3. All scheduled and known assets of the estate have been reduced to cash, released to
       the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
       pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
       disposition of all property of the estate is attached as Exhibit A.
                 4. The trustee realized the gross receipts of                      $                27,999.96

                                    Funds were disbursed in the following amounts:
                                    Payments made under an
                                      interim distribution                                                 0.00
                                    Administrative expenses                                                5.41
                                    Bank service fees                                                    157.10
                                    Other payments to creditors                                            0.00
                                    Non-estate funds paid to 3rd Parties                                   0.00
                                    Exemptions paid to the debtor                                          0.00
                                    Other payments to the debtor                                           0.00
                             Leaving a balance on hand of 1                         $                27,837.45
       The remaining funds are available for distribution.

               5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
       account.




              1 The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
account of the disbursement of the additional interest.

      UST Form 101-7-TFR (05/1/2011)
         Case 17-82604              Doc 26  Filed 02/12/19 Entered 02/12/19 11:25:54 Desc Main
                                             Document
                 6. The deadline for filing non-governmental Page
                                                             claims 2inof 12case was 03/21/2018
                                                                       this
       and the deadline for filing governmental claims was 04/30/2018. All claims of each class
       which will receive a distribution have been examined and any objections to the allowance
       of claims have been resolved. If applicable, a claims analysis, explaining why payment on any
       claim is not being made, is attached as Exhibit C .

                 7. The Trustee's proposed distribution is attached as Exhibit D .

               8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
       $3,550.00. To the extent that additional interest is earned before case closing, the maximum
       compensation may increase.

                The trustee has received $0.00 as interim compensation and now requests the
       sum of $3,550.00, for a total compensation of $3,550.00. 2 In addition, the trustee
       received reimbursement for reasonable and necessary expenses in the amount of $0.00
       and now requests reimbursement for expenses of $0.00, for total expenses of
              2
       $0.00.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
       foregoing report is true and correct.

       Date: 12/29/2018                    By: /s/STEPHEN G. BALSLEY
                                               Trustee, Bar No.: 0104841




       STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
       Act exemption 5 C.F.R. §1320.4(a)(2) applies.




            2 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph
may be higher than the amounts listed in the Trustee's Proposed Distribution (Exhibit D)

       UST Form 101-7-TFR (05/1/2011)
                     Case 17-82604                   Doc 26         Filed 02/12/19 Entered 02/12/19 11:25:54                                           Desc Main
                                                                     Document     Page 3 of 12
                                                                                                                                                                           Exhibit A


                                                                                  Form 1                                                                                   Page: 1

                                         Individual Estate Property Record and Report
                                                          Asset Cases
Case Number: 17-82604-TML                                                                 Trustee:       (330410)      STEPHEN G. BALSLEY
Case Name:        OGOREK, MARCIN                                                          Filed (f) or Converted (c): 10/31/17 (f)
                                                                                          §341(a) Meeting Date:        12/07/17
Period Ending: 12/29/18                                                                   Claims Bar Date:             03/21/18

                                1                                         2                          3                       4                    5                   6

                    Asset Description                              Petition/                Estimated Net Value          Property            Sale/Funds          Asset Fully
         (Scheduled And Unscheduled (u) Property)                Unscheduled           (Value Determined By Trustee,    Abandoned            Received by      Administered (FA)/
                                                                    Values                Less Liens, Exemptions,       OA=§554(a)            the Estate       Gross Value of
Ref. #                                                                                        and Other Costs)                                                Remaining Assets

 1       1931 Ozark Parkway, Algonquin, IL                           140,000.00                       41,038.00                                   27,999.96                     FA
          See Order to Sell Real Estate entered 2/21/18.

 2       Checking: Chase Bank                                                 100.00                       0.00                                        0.00                     FA

 3       Checking: BMO Harris                                                 200.00                       0.00                                        0.00                     FA

 4       Business checking: BMo Harris                                    1,500.00                         0.00                                        0.00                     FA

 5       Household Goods & Used Furniture                                 2,500.00                         0.00                                        0.00                     FA

 6       TV, Computer, Cell Phone, Stereo                                 1,000.00                         0.00                                        0.00                     FA

 7       Used Personal Clothing                                               500.00                       0.00                                        0.00                     FA

 8       Term Life Insurance                                                    0.00                       0.00                                        0.00                     FA

 9       2016 Ford F-150                                              37,000.00                            0.00                                        0.00                     FA

 9       Assets    Totals (Excluding unknown values)                $182,800.00                      $41,038.00                                  $27,999.96                  $0.00



     Major Activities Affecting Case Closing:

     Initial Projected Date Of Final Report (TFR):     January 31, 2019                     Current Projected Date Of Final Report (TFR):       December 29, 2018 (Actual)




                                                                                                                                            Printed: 12/29/2018 12:55 PM     V.14.14
                         Case 17-82604                  Doc 26      Filed 02/12/19 Entered 02/12/19 11:25:54                                                 Desc Main
                                                                     Document     Page 4 of 12
                                                                                                                                                                                 Exhibit B


                                                                                 Form 2                                                                                           Page: 1

                                                  Cash Receipts And Disbursements Record
Case Number:         17-82604-TML                                                                  Trustee:             STEPHEN G. BALSLEY (330410)
Case Name:           OGOREK, MARCIN                                                                Bank Name:           Rabobank, N.A.
                                                                                                   Account:             ******7766 - Checking Account
Taxpayer ID #:       **-***9178                                                                    Blanket Bond:        $2,827,000.00 (per case limit)
Period Ending: 12/29/18                                                                            Separate Bond: N/A

   1             2                          3                                      4                                                5                    6                   7

 Trans.     {Ref #} /                                                                                                           Receipts        Disbursements             Checking
  Date      Check #           Paid To / Received From              Description of Transaction                  T-Code              $                  $                Account Balance
02/05/18       {1}         Marcin Ogorek                   Bankruptcy Estate's Interest in Real Estate        1110-000               2,333.33                                    2,333.33
02/26/18       {1}         Marcin Ogorek                   Bankruptcy Estate's Interest in Real Estate        1110-000               2,333.33                                    4,666.66
02/28/18                   Rabobank, N.A.                  Bank and Technology Services Fee                   2600-000                                         10.00             4,656.66
03/29/18       {1}         Marcin Ogorek                   Bankruptcy Estate's Interest in Real Estate        1110-000               2,333.33                                    6,989.99
03/30/18                   Rabobank, N.A.                  Bank and Technology Services Fee                   2600-000                                         10.00             6,979.99
04/30/18                   Rabobank, N.A.                  Bank and Technology Services Fee                   2600-000                                         10.00             6,969.99
05/01/18       {1}         Marcin Ogorek                   Bankruptcy Estate's Interest in Real Estate        1110-000               2,333.33                                    9,303.32
05/31/18                   Rabobank, N.A.                  Bank and Technology Services Fee                   2600-000                                         14.27             9,289.05
06/01/18       {1}         Marcin Ogorek                   Bankruptcy Estate's Interest in Real Estate        1110-000               2,333.33                                 11,622.38
06/04/18       101         INTERNATIONAL SURETIES, LTD.    BOND PREMIUM PAYMENT ON LEDGER                     2300-000                                          5.41          11,616.97
                                                           BALANCE AS OF 06/04/2018 FOR CASE
                                                           #17-82604, Bond #016018067
06/26/18       {1}         Marcin Ogorek                   Bankruptcy Estate's Interest in Real Estate        1110-000               2,333.33                                 13,950.30
06/29/18                   Rabobank, N.A.                  Bank and Technology Services Fee                   2600-000                                         15.92          13,934.38
07/31/18                   Rabobank, N.A.                  Bank and Technology Services Fee                   2600-000                                         21.37          13,913.01
08/06/18       {1}         Marcin Ogorek                   Bankruptcy Estate's Interest in Real Estate        1110-000               2,333.33                                 16,246.34
08/28/18       {1}         Marcin Ogorek                   Bankruptcy Estate's Interest in Real Estate        1110-000               2,333.33                                 18,579.67
08/31/18                   Rabobank, N.A.                  Bank and Technology Services Fee                   2600-000                                         23.58          18,556.09
09/28/18                   Rabobank, N.A.                  Bank and Technology Services Fee                   2600-000                                         14.23          18,541.86
10/01/18       {1}         Marcin Ogorek                   Bankruptcy Estate's Interest in Real Estate        1110-000               2,333.33                                 20,875.19
10/30/18       {1}         Marcin Ogorek                   Bankruptcy Estate's Interest in Real Estate        1110-000               2,333.33                                 23,208.52
10/31/18                   Rabobank, N.A.                  Bank and Technology Services Fee                   2600-000                                         18.61          23,189.91
11/28/18       {1}         Marcin Ogorek                   Bankruptcy Estate's Interest in Real Estate        1110-000               2,333.33                                 25,523.24
11/30/18                   Rabobank, N.A.                  Bank and Technology Services Fee                   2600-000                                         19.12          25,504.12
12/28/18       {1}         Marcin Ogorek                   Bankruptcy Estate's Interest in Real Estate        1110-000               2,333.33                                 27,837.45

                                                                                 ACCOUNT TOTALS                                     27,999.96                 162.51        $27,837.45
                                                                                        Less: Bank Transfers                             0.00                   0.00
                                                                                 Subtotal                                           27,999.96                 162.51
                                                                                        Less: Payments to Debtors                                               0.00
                                                                                 NET Receipts / Disbursements                     $27,999.96                 $162.51




{} Asset reference(s)                                                                                                                        Printed: 12/29/2018 12:55 PM         V.14.14
                         Case 17-82604                  Doc 26    Filed 02/12/19 Entered 02/12/19 11:25:54                                             Desc Main
                                                                   Document     Page 5 of 12
                                                                                                                                                                           Exhibit B


                                                                              Form 2                                                                                       Page: 2

                                                  Cash Receipts And Disbursements Record
Case Number:         17-82604-TML                                                             Trustee:            STEPHEN G. BALSLEY (330410)
Case Name:           OGOREK, MARCIN                                                           Bank Name:          Rabobank, N.A.
                                                                                              Account:            ******7766 - Checking Account
Taxpayer ID #:       **-***9178                                                               Blanket Bond:       $2,827,000.00 (per case limit)
Period Ending: 12/29/18                                                                       Separate Bond: N/A

   1             2                         3                                   4                                              5                    6                   7

 Trans.     {Ref #} /                                                                                                     Receipts        Disbursements             Checking
  Date      Check #           Paid To / Received From            Description of Transaction              T-Code              $                  $                Account Balance


                                                                                                                                Net             Net                     Account
                                                                             TOTAL - ALL ACCOUNTS                             Receipts     Disbursements                Balances

                                                                             Checking # ******7766                            27,999.96                 162.51          27,837.45

                                                                                                                            $27,999.96                 $162.51        $27,837.45




{} Asset reference(s)                                                                                                                  Printed: 12/29/2018 12:55 PM        V.14.14
                Case 17-82604          Doc 26      Filed 02/12/19 Entered 02/12/19 11:25:54                                     Desc Main
 Printed: 12/29/18 12:55 PM                         Document     Page 6 of 12                                                                    Page: 1

                                                            Exhibit C
                                       Case: 17-82604-TML OGOREK, MARCIN
                                                                                                                            Claims Bar Date:           03/21/18
 Claim   Claimant Name /                         Claim Type/   Claim Ref./               Amount Filed/                          Paid                    Claim
Number   <Category>, Priority                    Date Filed    Notes                         Allowed                           to Date                 Balance
         Barrick, Switzer, Long, Balsley & Van   Admin Ch. 7                                     $1,615.00                         $0.00                $1,615.00
         Evera                                   10/31/17                                        $1,615.00
         6833 Stalter Drive
         Rockford, IL 61108
         <3210-00 Attorney for Trustee Fees (Other Firm)>, 200
         STEPHEN G. BALSLEY                      Admin Ch. 7                                     $3,550.00                         $0.00                $3,550.00
         6833 STALTER DRIVE                      10/31/17                                        $3,550.00
         ROCKFORD, IL 61108
         <2100-00 Trustee Compensation>, 200
 1P      Internal Revenue Service                Priority                                        $1,625.98                         $0.00                $1,625.98
         PO Box 7317                             12/27/17                                        $1,625.98
                                                               PO Box 21126
         Philadelphia, PA 19101-7317                           Philadelphia, PA 19114
                                                               --------------------------------------------------------------------------------* * *


         <5800-00 Claims of Governmental Units>, 570
 1U      Internal Revenue Service                Unsecured                                          $258.23                        $0.00                 $258.23
         PO Box 7317                             12/27/17                                           $258.23
                                                               PO Box 21126
         Philadelphia, PA 19101-7317                           Philadelphia, PA 19114
                                                               --------------------------------------------------------------------------------* * *


         <7100-00 General Unsecured § 726(a)(2)>, 610
 2       Landmark Credit Union                   Unsecured                                      $11,281.71                         $0.00               $11,281.71
         Po Box 51070                            12/27/17                                       $11,281.71
                                                               Po Box 51070
         New Berlin, WI 53151                                  New Berlin, WI 53151
                                                               --------------------------------------------------------------------------------* * *


         <7100-00 General Unsecured § 726(a)(2)>, 610
 3       Bank Of America, N.A.                   Secured                                        $46,601.10 *                       $0.00                   $0.00
         PO BOX 31785                            12/29/17                                              $0.00
                                                               PO BOX 31785
         Tampa, FL 33631-3785                                  Tampa, FL 336313785
                                                               --------------------------------------------------------------------------------* * *
                                                               Claim No. 3 is allowed as a secured claim but disallowed for purposes
                                                               of distribution. The Bankruptcy Code having no provision for payment
                                                               of secured claims out of the general funds of the Chapter 7 Bankruptcy
                                                               Estate.


         <4110-00 Real Estate--Consensual Liens (mortgages, deeds of trust, PMSI)>, 100




           (*) Denotes objection to Amount Filed
                Case 17-82604           Doc 26     Filed 02/12/19 Entered 02/12/19 11:25:54                                    Desc Main
 Printed: 12/29/18 12:55 PM                         Document     Page 7 of 12                                                                   Page: 2

                                                            Exhibit C
                                     Case: 17-82604-TML OGOREK, MARCIN
                                                                                                                           Claims Bar Date:           03/21/18
 Claim   Claimant Name /                      Claim Type/     Claim Ref./               Amount Filed/                          Paid                    Claim
Number   <Category>, Priority                 Date Filed      Notes                         Allowed                           to Date                 Balance
 4       Santander Bank, N.A.                 Unsecured                                        $18,972.31                         $0.00               $18,972.31
         Attn: Annemarie Brusseler, VP           01/08/18                                      $18,972.31
         3 Huntington Quadrangle, Ste. 101N                   Attn.: Legal Department
         Melville, NY 11747                                   200 Liberty Street
                                                              New York, NY 10281
                                                              --------------------------------------------------------------------------------* * *


         <7100-00 General Unsecured § 726(a)(2)>, 610
 5       Wells Fargo Bank, N.A.               Unsecured                                         $1,376.55                         $0.00                $1,376.55
         Wells Fargo Card Services               01/08/18                                       $1,376.55
         PO Box 9210                                          Wells Fargo Card Services
         Des Moines, IA 50306                                 PO Box 10438, MAC F8235-02F
                                                              Des Moines, IA 503060438
                                                              --------------------------------------------------------------------------------* * *


         <7100-00 General Unsecured § 726(a)(2)>, 610
 6       Capital One Bank (USA), N.A.         Unsecured                                         $1,205.86                         $0.00                   $0.00
         PO Box 71083                            01/12/18                                             $0.00
                                                              PO Box 71083
         Charlotte, NC 28272-1083                             Charlotte, NC 282721083
                                                              --------------------------------------------------------------------------------* * *
                                                              See Amended Claim 6-2 filed 1/24/18.


         <7100-00 General Unsecured § 726(a)(2)>, 610
 6 -2    Capital One Bank (USA), N.A.         Unsecured                                         $1,205.86                         $0.00                   $0.00
         PO Box 71083                            01/12/18                                             $0.00
                                                              PO Box 71083
         Charlotte, NC 28272-1083                             Charlotte, NC 282721083
                                                              --------------------------------------------------------------------------------* * *
                                                              Objection to Claim 6-2 filed and withdrawn. See Amended Claim 6-3
                                                              filed 10/5/18.


         <7100-00 General Unsecured § 726(a)(2)>, 610
 6 -3    Capital One Bank (USA), N.A.         Unsecured                                         $1,205.86                         $0.00                $1,205.86
         PO Box 71083                            01/12/18                                       $1,205.86
                                                              PO Box 71083
         Charlotte, NC 28272-1083                             Charlotte, NC 282721083
                                                              --------------------------------------------------------------------------------* * *


         <7100-00 General Unsecured § 726(a)(2)>, 610
               Case 17-82604            Doc 26     Filed 02/12/19 Entered 02/12/19 11:25:54                                    Desc Main
 Printed: 12/29/18 12:55 PM                         Document     Page 8 of 12                                                                   Page: 3

                                                            Exhibit C
                                     Case: 17-82604-TML OGOREK, MARCIN
                                                                                                                           Claims Bar Date:           03/21/18
 Claim   Claimant Name /                       Claim Type/    Claim Ref./               Amount Filed/                          Paid                    Claim
Number   <Category>, Priority                  Date Filed     Notes                         Allowed                           to Date                 Balance
 7       Capital One Bank (USA), N.A.          Unsecured                                        $1,713.28                         $0.00               $1,713.28
         PO Box 71083                            01/12/18                                       $1,713.28
                                                              PO Box 71083
         Charlotte, NC 28272-1083                             Charlotte, NC 282721083
                                                              --------------------------------------------------------------------------------* * *


         <7100-00 General Unsecured § 726(a)(2)>, 610
 8       Midland Funding, LLC                  Unsecured                                        $5,032.09                         $0.00               $5,032.09
         Midland Credit Management, Inc. as,     01/19/18                                       $5,032.09
                                                              Midland Credit Management, Inc. as
         Warren, MI 48090                                     agent for Midland Funding, LLC,PO Box 2011
                                                              Warren, MI 48090
                                                              --------------------------------------------------------------------------------* * *


         <7100-00 General Unsecured § 726(a)(2)>, 610
 9       Midland Funding, LLC                  Unsecured                                        $2,435.22                         $0.00               $2,435.22
         Midland Credit Management, Inc. as,     01/19/18                                       $2,435.22
                                                              Midland Credit Management, Inc. as
         Warren, MI 48090                                     agent for Midland Funding, LLC,PO Box 2011
                                                              Warren, MI 48090
                                                              --------------------------------------------------------------------------------* * *


         <7100-00 General Unsecured § 726(a)(2)>, 610
 10      Midland Funding, LLC                  Unsecured                                        $1,376.22                         $0.00               $1,376.22
         Midland Credit Management, Inc. as,     01/23/18                                       $1,376.22
                                                              Midland Credit Management, Inc. as
         Warren, MI 48090                                     agent for Midland Funding, LLC,PO Box 2011
                                                              Warren, MI 48090
                                                              --------------------------------------------------------------------------------* * *


         <7100-00 General Unsecured § 726(a)(2)>, 610
 11      American Express Centurion Bank       Unsecured                                        $7,173.39                         $0.00               $7,173.39
         c/o Becket and Lee LLP                  02/28/18                                       $7,173.39
         PO Box 3001                                          c/o Becket and Lee LLP
         Malvern, PA 19355-0701                               PO Box 3001
                                                              Malvern, PA 193550701
                                                              --------------------------------------------------------------------------------* * *


         <7100-00 General Unsecured § 726(a)(2)>, 610
               Case 17-82604          Doc 26     Filed 02/12/19 Entered 02/12/19 11:25:54                                     Desc Main
 Printed: 12/29/18 12:55 PM                       Document     Page 9 of 12                                                                    Page: 4

                                                          Exhibit C
                                      Case: 17-82604-TML OGOREK, MARCIN
                                                                                                                          Claims Bar Date:           03/21/18
 Claim   Claimant Name /                       Claim Type/   Claim Ref./               Amount Filed/                          Paid                    Claim
Number   <Category>, Priority                  Date Filed    Notes                         Allowed                           to Date                 Balance
 12      LoanMe, Inc.                          Unsecured                                       $3,999.39                         $0.00                $3,999.39
         C/O WEINSTEIN & RILEY, PS             03/18/18                                        $3,999.39
         PO BOX 3978                                         C/O WEINSTEIN & RILEY, PS
         SEATTLE, WA 98124-3978                              2001 WESTERN AVENUE, STE 400
                                                             SEATTLE, WA 98121
                                                             --------------------------------------------------------------------------------* * *


         <7100-00 General Unsecured § 726(a)(2)>, 610
 13      Comenity Capital Bank/Paypal Credit   Unsecured                                       $3,202.59                         $0.00                $3,202.59
         c/o Weinstein & Riley, PS             03/21/18                                        $3,202.59
         2001 Western Ave., Ste 400                          c/o Weinstein & Riley, PS
         Seattle, WA 98121                                   2001 Western Ave., Ste 400
                                                             Seattle, WA 98121
                                                             --------------------------------------------------------------------------------* * *


         <7100-00 General Unsecured § 726(a)(2)>, 610

                                                                                             Case Total:                         $0.00               $64,817.82
            Case 17-82604        Doc 26       Filed 02/12/19 Entered 02/12/19 11:25:54                Desc Main
                                               Document     Page 10 of 12


                                   TRUSTEE'S PROPOSED DISTRIBUTION                                       Exhibit D

              Case No.: 17-82604-TML
              Case Name: OGOREK, MARCIN
              Trustee Name: STEPHEN G. BALSLEY
                                                 Balance on hand:                          $          27,837.45
               Claims of secured creditors will be paid as follows:

 Claim         Claimant                              Claim Allowed Amount Interim Payments               Proposed
 No.                                               Asserted       of Claim          to Date              Payment
   3           Bank Of America, N.A.              46,601.10                0.00                0.00           0.00
                                                 Total to be paid to secured creditors:    $               0.00
                                                 Remaining balance:                        $          27,837.45

               Applications for chapter 7 fees and administrative expenses have been filed as follows:
 Reason/Applicant                                              Total Requested Interim Payments        Proposed
                                                                                         to Date       Payment
Trustee, Fees - STEPHEN G. BALSLEY                                    3,550.00                 0.00       3,550.00
Attorney for Trustee, Fees - Barrick, Switzer, Long, Balsley          1,615.00                 0.00       1,615.00
& Van Evera
                             Total to be paid for chapter 7 administration expenses:       $           5,165.00
                             Remaining balance:                                            $          22,672.45

                Applications for prior chapter fees and administrative expenses have been filed as follows:
 Reason/Applicant                                              Total Requested Interim Payments        Proposed
                                                                                         to Date       Payment
                                                       None
                             Total to be paid for prior chapter administrative expenses:   $               0.00
                             Remaining balance:                                            $          22,672.45

              In addition to the expenses of administration listed above as may be allowed by the
         Court, priority claims totaling $1,625.98 must be paid in advance of any dividend to
         general (unsecured) creditors.
               Allowed priority claims are:
 Claim         Claimant                                       Allowed Amount Interim Payments            Proposed
 No                                                                  of Claim          to Date           Payment
   1P          Internal Revenue Service                               1,625.98                 0.00       1,625.98




   UST Form 101-7-TFR (05/1/2011)
           Case 17-82604          Doc 26      Filed 02/12/19 Entered 02/12/19 11:25:54                 Desc Main
                                               Document     Page 11 of 12




                                                 Total to be paid for priority claims:      $           1,625.98
                                                 Remaining balance:                         $          21,046.47
              The actual distribution to wage claimants included above, if any, will be the proposed
        payment less applicable withholding taxes (which will be remitted to the appropriate taxing
        authorities).

            Timely claims of general (unsecured) creditors totaling $ 58,026.84 have been allowed and
        will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
        The timely allowed general (unsecured) dividend is anticipated to be 36.3 percent,
        plus interest (if applicable).
              Timely allowed general (unsecured) claims are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments            Proposed
No                                                                   of Claim          to Date           Payment
  1U           Internal Revenue Service                                  258.23                 0.00          93.66
  2            Landmark Credit Union                                  11,281.71                 0.00       4,091.90
  4            Santander Bank, N.A.                                   18,972.31                 0.00       6,881.30
  5            Wells Fargo Bank, N.A.                                  1,376.55                 0.00         499.28
  6            Capital One Bank (USA), N.A.                                0.00                 0.00              0.00
  6 -2         Capital One Bank (USA), N.A.                                0.00                 0.00              0.00
  6 -3         Capital One Bank (USA), N.A.                            1,205.86                 0.00         437.37
  7            Capital One Bank (USA), N.A.                            1,713.28                 0.00         621.41
  8            Midland Funding, LLC                                    5,032.09                 0.00       1,825.15
  9            Midland Funding, LLC                                    2,435.22                 0.00         883.26
 10            Midland Funding, LLC                                    1,376.22                 0.00         499.16
 11            American Express Centurion Bank                         7,173.39                 0.00       2,601.80
 12            LoanMe, Inc.                                            3,999.39                 0.00       1,450.59
 13            Comenity Capital Bank/Paypal Credit                     3,202.59                 0.00       1,161.59
                              Total to be paid for timely general unsecured claims:         $          21,046.47
                              Remaining balance:                                            $               0.00




  UST Form 101-7-TFR (05/1/2011)
           Case 17-82604         Doc 26      Filed 02/12/19 Entered 02/12/19 11:25:54                 Desc Main
                                              Document     Page 12 of 12




            Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been
        allowed and will be paid pro rata only after all allowed administrative, priority and timely filed
        general (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated
        to be 0.0 percent, plus interest (if applicable).

              Tardily filed general (unsecured) claims are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments           Proposed
No                                                                   of Claim          to Date          Payment
                                                      None
                            Total to be paid for tardy general unsecured claims:          $                  0.00
                            Remaining balance:                                            $                  0.00

             Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
        ordered subordinated by the Court totaling $ 0.00 have been allowed and will be paid
        pro rata only after all allowed administrative, priority and general (unsecured) claims have been paid
        in full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
        ordered subordinated by the Court are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments           Proposed
No                                                                   of Claim          to Date          Payment
                                                       None
                                                Total to be paid for subordinated claims: $                  0.00
                                                Remaining balance:                        $                  0.00




  UST Form 101-7-TFR (05/1/2011)
